DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 06/18/2021 and 09/02/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9, 11-12, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAGARAJAN US 2015/0249501 A1 (hereinafter NAGARAJAN) in view of Chan et al. US 2019/0140761 A1 (hereinafter Chan).
Regarding Claim 1, NAGARAJAN teaches first optical network apparatus (Fig. 3; Fig. 8; Par. 19; Par. 25; Par. 45; Par. 59-61), comprising: a first optical transmission component (DFB laser 1 of dual optical modulator, Fig. 8; a first DFB laser in 1004, Fig. 3; Par. 19; Par. 25; Par. 45; Par. 59-61); a second optical transmission component (DFB laser 2 of dual optical modulator, Fig. 8; a second DFB laser in 1004, Fig. 3; Par. 19; Par. 25; Par. 45; Par. 59-61); and a processing chip (103 and 104, Fig. 3; RX, FEC ENC, PAM ENC, Dual PAM Driver, and  TX, FEC DEC, dual PAM ADC/DSP, dual linear TIA, Fig. 8; Par. 19; Par. 25; “the integrated apparatus 100 is formed as a system-on-chip apparatus”, Par. 45; Par. 59-61) configured to: receive N electrical signals from a board interface chip (4x25G electrical interface 200, Fig. 3; Fig. 8; Par. 19; Par. 25; Par. 45; Par. 59-61), wherein N is an integer greater than 2 (4x25G and CAUI-4, thus having 4 lanes of input data, Fig. 3; Fig. 8; Par. 19; Par. 25; Par. 45; Par. 59-61), convert the N electrical signals into at least two electrical signals, including a first electrical signal and a second electrical signal, and send the first electrical signal and the second electrical signal to the first optical transmission component and the second optical transmission component, respectively (after FEC ENC and PAM ENC, dual PAM driver outputs two electrical signals to respective DFB laser1 and DFB laser 2, Fig. 3; Fig. 8; Par. 19; Par. 25; Par. 45; Par. 59-61), wherein the first optical transmission component is configured to: convert the first electrical signal into a first optical signal whose wavelength is λ1 (DFB laser 1 and associated MZM outputs signal at λ1, Fig. 3; Fig. 8; Par. 19; Par. 25; Par. 45; Par. 59-61), send the first optical signal to a second optical network apparatus 
NAGARAJAN does not teach transmitting the first optical signal on a first fiber and transmitting the second optical signal on a second fiber; or the first optical transmission component configured to receive an optical signal whose wavelength is λ2 from the second optical network apparatus, and the second optical transmission component configured to receive an optical signal whose wavelength is λ1 from the second optical network apparatus. However, NAGARAJAN does teach a first optical reception component configured to receive an optical signal whose wavelength is λ2 from the second optical network apparatus (first PD of dual PIN which receives λ2, Fig. 8; 1003, Fig. 3; Fig. 4A; Fig. 8; Par. 19; Par. 25; Par. 45-48; Par. 59-61), and a second optical reception component configured to receive an optical signal whose wavelength is λ1 from the second optical network apparatus (second PD of dual PIN which receives λ1, Fig. 8; 1003, Fig. 3; Fig. 4A; Fig. 8; Par. 19; Par. 25; Par. 45-48; Par. 59-61). Chan teaches that an optical transmission unit that transmits at one wavelength (4 transmitting at λ1, Fig. 4) and an optical reception unit that receives at another wavelength (8 receiving λ2, Fig. 4) may be integrated into a single optical transmission component (bidirectional transceiver 20, 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify NAGARAJAN such that the first optical transmission component configured to receive an optical signal whose wavelength is λ2 from the second optical network apparatus, and the second optical transmission component configured to receive an optical signal whose wavelength is λ1 from the second optical network apparatus, because NAGARAJAN does teach a first optical reception component configured to receive an optical signal whose wavelength is λ2 from the second optical network apparatus and a second optical reception component configured to receive an optical signal whose wavelength is λ1 from the second optical network apparatus, and because integrating the first optical transmission component and the first optical reception component into a single first device (i.e. transceiver), and integrating the second optical transmission component and the second optical reception component into a single second deice (i.e. transceiver), would improve the interface with the optical transmission fiber via a respective single front-end.
Additionally, Chan teaches that it is well-known in the art for a first transmission component to transmit a first wavelength on a first fiber (Trx#1 transmits λ1 on fiber 42b, Fig. 3; Par. 24; Par. 36-38), and a second transmission component to transmit a second wavelength on a second fiber (Trx#3 transmits λ2 on fiber 42d, Fig. 3; Par. 24; Par. 36-38), because this provides bidirectional full-duplex data transmission wherein signals may be routed on a dedicated optical fiber (Par. 24; Par. 36-38).

Regarding Claim 2, NAGARAJAN as modified by Chan teaches the optical network apparatus according to claim 1, wherein the processing chip comprises a 100 Gbps attachment unit (CAUI-4) interface (NAGARAJAN, CAUI-4 interface, Fig. 8; Par. 19; Par. 25; Par. 45; Par. 59-61), and when the board interface chip is a 100G board interface chip (NAGARAJAN, 4x25G [i.e. 100G], Fig. 3; Fig. 8; Par. 19; Par. 25; Par. 45; Par. 59-61), the processing chip is connected to the 100G board interface chip through the CAUI-4 interface (NAGARAJAN, CAUI-4 interface, Fig. 8; Fig. 3; Par. 19; Par. 25; Par. 45; Par. 59-61).
Regarding Claim 8, NAGARAJAN as modified by Chan teaches the optical network apparatus according to claim 1, wherein the first optical transmission component comprises: a first electrical-to-optical conversion module to convert the first electrical signal into the first optical signal (NAGARAJAN; DFB laser 1 of dual optical modulator, Fig. 8; a first DFB laser in 1004, Fig. 3; Par. 19; Par. 25; Par. 45; Par. 59-61), and a first optical multiplexer to send the first optical signal to the second optical network apparatus (Chan, WDM filter 36 of first transceiver, as proposed in the rejection of claim 1, Par. 39-40; NAGARAJAN 1002, Fig. 3; mux Fig. 8); and the second optical transmission component comprises: a second electrical-to-optical conversion module to convert the second electrical signal into the second optical signal (DFB laser 2 of dual optical modulator, Fig. 8; a second DFB laser in 1004, Fig. 3; Par. 19; Par. 25; Par. 
Regarding Claim 9, NAGARAJAN as modified by Chan teaches the optical network apparatus according to claim 8, wherein the first optical transmission component further comprises a first photodetector (NAGARAJAN, first PD of dual PIN which receives λ2, Fig. 8; 1003, Fig. 3; Fig. 4A; Fig. 8; Par. 19; Par. 25; Par. 45-48; Par. 59-61) connected to the first optical multiplexer (Chan, WDM filter 36 of first transceiver, as proposed in the rejection of claim 1, Par. 39-40; NAGARAJAN 1002, Fig. 3; mux Fig. 8), and the second optical transmission component further comprises a second photodetector (NAGARAJAN, second PD of dual PIN which receives λ1, Fig. 8; 1003, Fig. 3; Fig. 4A; Fig. 8; Par. 19; Par. 25; Par. 45-48; Par. 59-61) connected to the second optical multiplexer (Chan, WDM filter 36 of second transceiver, as proposed in the rejection of claim 1, Par. 39-40; NAGARAJAN 1002, Fig. 3; mux Fig. 8); the first optical multiplexer is configured to: receive a third optical signal from the second optical network apparatus, and output the third optical signal to the first photodetector (NAGARAJAN, first PD of dual PIN which receives λ2, Fig. 8; 1003, Fig. 3; Fig. 4A; Fig. 8; Par. 19; Par. 25; Par. 45-48; Par. 59-61), and the first photodetector is configured to convert the third optical signal into a third electrical signal (NAGARAJAN, first electrical signal output from dual PIN to dual linear TIA, Fig. 8; 1003, Fig. 3; Fig. 4A; Fig. 8; Par. 19; Par. 25; Par. 45-48; Par. 59-61); the second optical multiplexer is configured to: receive a fourth optical signal from the second optical network apparatus, and output the fourth optical signal to the second photodetector (NAGARAJAN, second PD of dual PIN which receives λ1, Fig. 8; 1003, Fig. 3; Fig. 4A; Fig. 8; Par. 
Regarding Claim 11, NAGARAJAN teaches a second optical network apparatus (Fig. 3; Fig. 8; Par. 19; Par. 25; Par. 45; Par. 59-61), comprising: a processing chip (103 and 104, Fig. 3; RX, FEC ENC, PAM ENC, Dual PAM Driver, and  TX, FEC DEC, dual PAM ADC/DSP, dual linear TIA, Fig. 8; Par. 19; Par. 25; “the integrated apparatus 100 is formed as a system-on-chip apparatus”, 
NAGARAJAN does not teach transmitting λ2 on a first fiber and transmitting λ1 on a second fiber; or the first optical transmission component configured to convert a first optical signal whose wavelength is λ1 into a first electrical signal, send the first electrical signal to the processing chip, and receive the first optical signal from the first optical network component; the second optical transmission component configured to convert a second optical signal whose wavelength is λ2 into a second electrical signal, and send the second electrical signal to the processing chip, and receive the second optical signal from the first optical network apparatus; wherein the processing chip is configured to: receive the first electrical signal and 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify NAGARAJAN such that the first optical transmission component is configured to convert a first optical signal whose wavelength is λ1 into a first electrical signal, send the first electrical signal to the processing chip, and receive the first optical signal from the first optical network component; the second optical transmission component is configured to convert a second optical signal whose wavelength is λ2 into a second electrical signal, and send the second electrical signal to the processing chip, and receive the second optical signal from the first optical network apparatus; wherein the processing chip is configured to: receive the first electrical signal and the second electrical signal; and process the first electrical signal and the second electrical signal, and send N electrical signals obtained after the processing to the board interface chip, wherein N is an integer greater than 2, because NAGARAJAN does teach a first optical reception component configured to convert a first optical signal whose wavelength is λ1 into a first electrical signal, 
Additionally, Chan teaches that it is well-known in the art for a first transmission component to transmit a first wavelength on a first fiber (Trx#3 transmits λ2 on fiber 42d, Fig. 3; Par. 24; Par. 36-38), and a second transmission component to transmit a second wavelength on a second fiber (Trx#1 transmits λ1 on fiber 42b, Fig. 3; Par. 24; Par. 36-38), because this provides bidirectional full-duplex data transmission wherein signals may be routed on a dedicated optical fiber (Par. 24; Par. 36-38).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify NAGARAJAN to include transmitting λ2 on a first fiber and transmitting λ1 on a second fiber, because such features are well-known in the art to 
Regarding Claim 12, NAGARAJAN as modified by Chan teaches the optical network apparatus according to claim 11, wherein the processing chip comprises a 100 Gbps attachment unit (CAUI-4) interface (NAGARAJAN, CAUI-4 interface, Fig. 8; Par. 19; Par. 25; Par. 45; Par. 59-61), and when the board interface chip is a 100G board interface chip (NAGARAJAN, 4x25G [i.e. 100G], Fig. 3; Fig. 8; Par. 19; Par. 25; Par. 45; Par. 59-61), the processing chip is connected to the 100G board interface chip through the CAUI-4 interface (NAGARAJAN, CAUI-4 interface, Fig. 8; Fig. 3; Par. 19; Par. 25; Par. 45; Par. 59-61).
Regarding Claims 19-20, claims 19-20 are drawn to an optical module comprising an optical network apparatus the same as the optical network apparatus claimed in claims 1-2. As such, the limitations of claims 19-20 correspond to limitations of claims 1-2 and are therefore rejected for the same reason(s) of obviousness as stated above. 

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAGARAJAN as modified by Chan, and further in view of Li et al. NPL “50GAUI and 100GAUI C2C and C2M Baseline Proposals for 50G and 100G Ethernets” (hereinafter Li).
Regarding Claim 5, NAGARAJAN as modified by Chan teaches the optical network apparatus according to claim 1.
NAGARAJAN as modified by Chan does not teach wherein the processing chip comprises a first 50 Gbps attachment unit (50GAUI-2) interface and a second 50GAUI-2 interface, and when the board interface chip is a 50G board interface chip, the processing chip is connected to 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify NAGARAJAN as modified by Chan wherein the processing chip comprises a first 50 Gbps attachment unit (50GAUI-2) interface and a second 50GAUI-2 interface, and when the board interface chip is a 50G board interface chip, the processing chip is connected to the 50G board interface chip through the first 50GAUI-2 interface and the second 50GAUI-2 interface, because NAGARAJAN does teach wherein the processing chip comprises a 100 Gbps attachment unit (CAUI-4) interface, and when the board interface chip is a 100G board interface chip, the processing chip is connected to the 100G board interface chip through the CAUI-4 interface, and because in IEEE standard, 50GAUI-2 is a known 50G standard consistent with CAUI-4, but with 2 lanes rather than 4 lanes, thus one of ordinary skill in the art would readily understand that employing this known 50G alternative standard with the invention of NAGARAJAN would require the use of a 50G board interface chip 
Regarding Claim 15, NAGARAJAN as modified by Chan teaches the optical network apparatus according to claim 11.
NAGARAJAN as modified by Chan does not teach wherein the processing chip comprises a first 50 Gbps attachment unit (50GAUI-2) interface and a second 50GAUI-2 interface, and wherein when the board interface chip is a 50G board interface chip, the processing chip is connected to the 50G board interface chip through the first 50GAUI-2 interface and the second 50GAUI-2 interface. However, NAGARAJAN does teach wherein the processing chip comprises a 100 Gbps attachment unit (CAUI-4) interface (NAGARAJAN, CAUI-4 interface, Fig. 8; Par. 19; Par. 25; Par. 45; Par. 59-61), and when the board interface chip is a 100G board interface chip (NAGARAJAN, 4x25G [i.e. 100G], Fig. 3; Fig. 8; Par. 19; Par. 25; Par. 45; Par. 59-61), the processing chip is connected to the 100G board interface chip through the CAUI-4 interface (NAGARAJAN, CAUI-4 interface, Fig. 8; Fig. 3; Par. 19; Par. 25; Par. 45; Par. 59-61). Additionally, Li teaches that in IEEE standard, 50GAUI-2 is a known 50G standard consistent with CAUI-4, but with 2 lanes rather than 4 lanes (see Page 4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify NAGARAJAN as modified by Chan wherein the processing chip comprises a first 50 Gbps attachment unit (50GAUI-2) interface and a second 50GAUI-2 interface, and when the board interface chip is a 50G board interface chip, the processing chip is connected to the 50G board interface chip through the first 50GAUI-2 interface and the second 50GAUI-2 interface, because NAGARAJAN does teach wherein the .

Claims 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAGARAJAN as modified by Chan, and further in view of Douma US 2007/0201881 A1 (hereinafter Douma).
Regarding Claim 10, NAGARAJAN as modified by Chan teaches the optical network apparatus according to claim 1.
NAGARAJAN as modified by Chan does not teach wherein the first optical transmission component and the second optical transmission component each are packaged by using a transistor outline (TO) packaging. However, Douma teaches optoelectronic components are usually manufactured in packages to provide mechanical and environmental protection and to facilitate their incorporation into higher level devices, one such widely used and commonly known packaging assembly being a transistor-outline (TO) package (Par. 8-11).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify NAGARAJAN as modified by Chan wherein the 
Regarding Claim 18, NAGARAJAN as modified by Chan teaches the optical network apparatus according to claim 11.
NAGARAJAN as modified by Chan does not teach wherein the first optical transmission component and the second optical transmission component each are packaged by using a transistor outline TO packaging. However, Douma teaches optoelectronic components are usually manufactured in packages to provide mechanical and environmental protection and to facilitate their incorporation into higher level devices, one such widely used and commonly known packaging assembly being a transistor-outline (TO) package (Par. 8-11).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify NAGARAJAN as modified by Chan wherein the first optical transmission component and the second optical transmission component each are packaged by using a transistor outline TO packaging, because optoelectronic components are usually manufactured in packages to provide mechanical and environmental protection and to facilitate their incorporation into higher level devices, one such widely used and commonly known packaging assembly being a transistor-outline (TO) package.

Allowable Subject Matter
Claims 3-4, 6-7, 13-14, and 16-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W LAMBERT whose telephone number is (571)272-7692. The examiner can normally be reached Monday to Friday, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571)272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/DAVID W LAMBERT/             Examiner, Art Unit 2636